Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is a Final Office Action in response to the amendments filed on 9/19/2022.  Claims 1, 2, 8, and 10 were amended.  Therefore, claim 1-19 are pending and addressed below.
Claim Interpretation
Per [0069], A "Context" specifies the environment surrounding a subset of a particular advertiser's bids.
Per [0070], "Context Profiles" are summaries of an advertiser's behavior in relation to a specific "Context."
Examiner notes the following:
Per [0060], the bid collector, as recited in claim 10, is software.  As such, the bid collector will be interpreted as software and will not invoke 112(f).
Even though “a selection unit” of claim 10 appears to invoke 112(f), it will not be interpreted under 112(f) because the selection unit will be interpreted as a software algorithm that select bidding events that match a given context as explained in [0070]. 
the delivery engine, as recited in claim 10, is software per [0056] of the specification and will not be interpreted to invoke 112(f).
the statistical collector unit, as recited in claim 10, will be interpreted as statistic collector as described in the specification, and the statistic collector is software per [0056] of the specification and will not be interpreted to invoke 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites, “a context profile generator coupled to the processor and configured to generate a summary of advertiser behavior in relation to a context.”   The specification does not specifically use the language “context profile generator”. Figure 8 shows “Context Profile Generation 804” but does not show a “context profile generator”.  Paragraphs 0072-0076 explain the generation of context profiles but the context profiles are generated through “data analysis operation” and not by “a context profile generator coupled to the processor”.  Therefore, it seems that the inventor did not have possession of this claim element at the time of the invention. This limitation of claim 10 will be interpreted as the data analysis operation, which is software, doing the generating a summary of advertiser behavior in relation to a context. 
Claims 11-19 are also rejected because of their dependencies on claim 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “a context profile generator coupled to the processor and configured to generate a summary of advertiser behavior in relation to a context.” Since the first part of the claim recites both a context profile generator and the processor, it is unclear which of these is “configured to”.  Therefore, claim 10 is indefinite.  For purpose of examination and based on the 112(a) above, this limitation will be interpreted as “a data analysis operation generating a summary of advertiser behavior in relation to a context”.  The Examiner suggest amending the claim as such.
Claim 10 recites, “a statistical collector unit coupled to the memory and configured to process statistical data in a plurality of different formats.”  Since the first part of the claim recites both a statistical collector unit and the memory, it is unclear which of these is “configured to”.  Therefore, claim 10 is indefinite.  For purpose of examination, this limitation will be interpreted as “a statistical collector unit coupled to the memory and the statistical collector unit processing statistical data in a plurality of different formats.”  The Examiner suggest amending the claim as such.
Claims 11-19 are also rejected because of their dependencies on claim 10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites, “A method comprising: in a computing device, executing an interface by a data processor and memory with executable code configured to cause said data processor to execute the interface to dynamically generate actions over a network: track a request from a consumer electronic device transmitted via the network at a publisher's server for content for display within the consumer electronic device via a browser; provide the content from the publisher's server to the user with embedded executable instructions including a tag configured to automatically execute and provide a notification when the content is loaded on the browser; notify one or more advertisement sources of an impression for filling by an advertiser in a designated slot within the content loaded on the browser; conduct real-time bidding operations relating to the impression for competing advertisers to bid to fill the designated slot within the content with the impression with an advertisement; receive a plurality of bids from the plurality of competing advertisers to bid to fill the designated slot within the content with the impression with their advertisements; designate per-advertiser-context profiles for said advertisement sources including advertiser distribution information; track advertiser behavior in a given context, said given context based on advertiser attributes including at least an advertiser identification and brand; track input behavior of the plurality of competing advertisers using one or more of said per-advertiser-context profiles; generate different context profiles for the plurality of competing advertisers by selecting all bidding events that match the given context, wherein each context is also associated with a set of statistical features including statistical data on a win-to-loss ratio, data representative of percentile metrics distributions derived from the real-time market operations, and combination of metrics derived from data from the real-time market operations; and sort through multiple output data received from the plurality of competing advertisers in a predetermined descending order, by classifying the plurality of competing advertisers according to a plurality of bidding characteristics including a bidding volume and percentage of wins; and select a particular advertisement by receiving dynamic data for each of the plurality of competing advertisers and by using the dynamic data with advertiser bids and a publisher's static floor threshold for determining a highest input data and a clearing threshold associated with the highest input data.”  Independent claim 10 recites, “An ad-placement system, comprising: a data processor; an interface, and; a memory connected to the data processor, the memory storing executable code to cause the data processor to dynamically execute a task for determining a threshold for placement of an ad in publisher content displayed on an electronic device over the internet, wherein the executable code includes a tag configured to automatically execute and provide a notification when the publisher content loads on the electronic device by a browser; said data processor further coupled by the internet to a plurality of advertisement sources and configured to query for an impression; a dynamic marketing pricing system including a delivery engine, the delivery engine configured to receive a request and optimization data and processing real-time operations for the impression from competing advertisers from the plurality of advertisement sources  and providing inputs to fill the impression with an advertisement; a bid collector coupled to the dynamic marketing pricing system, and receiving a plurality of bids from the competing advertisers to fill the impression with their advertisements, the bid collector sorting the plurality of bids in a predetermined order; the dynamic marketing pricing system coupled to the data processor and the data processor configured to determine dynamic data for the competing advertisers and use the dynamic data with advertiser input and publisher static floor data to determine a highest input and clearing data for the highest input; a statistical collector unit coupled to the memory and the statistical collector unit configured to process statistical data in a plurality of different formats, the statistical data including historical data and static floor data for use in determining pricing; a context profile generator coupled to the processor and configured to generate a summary of advertiser behavior in relation to a context, wherein the context represents a context type based on advertiser attributes including an advertiser identification and brand and at least one from a group of: publisher attributes including a publisher site and content category, user attributes including a user identification and user geography, system attributes including a browser type, hardware, or operating system and a combination of advertiser, publisher, system, and user attributes; and a selection unit configured to select bidding events that match a given context, wherein said given context is associated with a set of statistical features including statistical data on a win-to-loss ratio, percentile metric distributions derived from real-time operations data, and metric combinations derived from real-time operations data and input events that match a particular context key.
Step 2A, Prong 1:  These limitations are drafted in a method and a system and under their broadest reasonable interpretations, the limitations, except for the italicized portions, recites certain methods of organizing human activity.  All of the underlined functions are directed to advertising, marketing, and sales activities and behaviors, which are commercial interactions such as business relations and sales activities. The Examiner notes that the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, independent claim 1 recites the additional elements of “in a computing device, executing an interface by a data processor and memory with executable code configured to cause said data processor to execute the interface”, “a network”, “electronic device”, “a browser”, “with embedded executable instructions including a tag configured to automatically execute”.   Independent claim 10 recites the additional elements of “a data processor; an interface, and; a memory connected to the data processor, the memory storing executable code to cause the data processor to”, “an electronic device over the internet”, “with embedded executable instructions including a tag configured to automatically execute”, “said data processor further coupled by the internet”, “a dynamic marketing pricing system including a delivery engine”, “a bid collector coupled to the dynamic marketing pricing system”, “the dynamic system coupled to the data processor”, “a statistical collector unit coupled to the memory”, “a context profile generator coupled to the processor”, and “a selection unit”. The additional elements are recited at a high-level of generality and are either generic computing devices performing generic computer functions or are software per the Claim Interpretation section above.  As such these additional elements  amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “in a computing device, executing an interface by a data processor and memory with executable code configured to cause said data processor to execute the interface”, “a network”, “electronic device”, “a browser”, “with embedded executable instructions including a tag configured to automatically execute”, “a data processor; an interface, and; a memory connected to the data processor, the memory storing executable code to cause the data processor to”, “an electronic device over the internet”, “with embedded executable instructions including a tag configured to automatically execute”, “said data processor further coupled by the internet”, “a dynamic marketing pricing system including a delivery engine”, “a bid collector coupled to the dynamic marketing pricing system”, “the dynamic system coupled to the data processor”, “a statistical collector unit coupled to the memory”, “a context profile generator coupled to the processor”, and “a selection unit are either generic computing elements or software as supported by the specification in at least [0050]-[0060] and [0083].  Therefore, the claims are not patent eligible.
Dependent claims 2-9 and 11-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1 and 10 without significantly more.
Dependent claim 2 recites, “wherein a sort action executed via the interface further comprises: classifying, by the data processor, the competing advertisers according to advertiser input characteristics including a high or low bidding volume level and a high percentage of wins.” The function of classifying is also advertising and marketing activities.  As explained above, the interface and the data processor are just a generic computing element.
Dependent claims 3 and 12 further limit the advertiser bids of the independent claims are also part of the abstract idea of the independent claims.
Dependent claim 4 recites, “further comprising: computing, by the data processor, variable value computations for different levels of advertiser bids.”  The function of computing is also advertising and marketing activities.  As explained above, the data processor is just a generic computing element.
Dependent claims 5 and 14 recite, “determining, by the data processor, an overall clearing threshold for advertisement placement.” The function of determining is also advertising and marketing activities.  As explained above, the data processor is just a generic computing element.
Dependent claims 6 and 10 recite, “determining, by the data processor, publisher revenue amounts.”  The function of determining is also advertising and marketing activities.  As explained above, the data processor is just a generic computing element.
Dependent claims 7 and 16 recite, “computing, by the data processor, an effective base threshold based on particular established criteria.” The function of computing is also advertising and marketing activities.  As explained above, the data processor is just a generic computing element.
Dependent claims 8 and 18 are further limiting the highest input of independent claims 1 and 10  and are therefore part of the abstract idea of claims 1 and 10.
Dependent claims 9 and 19 are further limiting the dynamic data of claims 1 and 10 and are therefore part of the abstract idea of claims 1 and 10.
 Dependent claim 11 recites, “an instruction that when executed causes the data processor to: classify the competing advertisers according to their online characteristics.”  The function of classifying is also advertising and marketing activities.  As explained above, the data processor is just a generic computing element.
Dependent claim 13 recites, “an instruction that when executed causes the data processor to: compute variable data for different category levels of input.”  The function of computing is also advertising and marketing activities.  As explained above, the data processor is just a generic computing element.
Dependent claim 17 recites, “an instruction that when executed causes the data processor to: create context profiles for the competing advertisers; and
track online input behavior of the competing advertisers using one or more context properties.”  The functions of create and track are also advertising and marketing activities.  As explained above, the data processor is just a generic computing element.
As such, when claims 1-19 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 11, and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collette (P. G. Pub. No. 2014/0006170), in view of Cao (P. G. Pub. No. 2003/0195832), in further view of Beckham (P. G. Pub. No. 2012/0284137).

Regarding claim 10, Collette teaches
an ad-placement system, comprising: a data processor; an interface, and; a memory connected to the data processor, the memory storing executable code to cause the data processor to dynamically execute (Fig. 2 #204 Imp Bus [data processor], #206 Data Store [memory], Fig. 4 "User Interface Module [interface],  [0008] "real-time bidding auction [dynamically execute a task].) a task for determining a threshold for placement of an ad in publisher content displayed on an electronic device over the internet ([0196] "Referring still to FIG. 7, price floors 714 provide publishers with the capability to set reserve pricing [determining a threshold for placement of an ad] in order to manage yield. For instance, through the use of price floors , a publisher can protect its existing yield gained through direct deals or can capture additional yield for high-value impression inventory or impression consumers. CPM reserve pricing (i.e., price floors) can be set unique to inventory attributes, consumer attributes, or demand criteria." [0075] "Referring also to FIGS. 2 and 3A-3E, in some examples, an impression seller member hosts a web site ( e.g., "SiteXYZ.com") on a web server ("SiteXYZ web server" [publisher's server] 202). The web site provides a number of creative serving opportunities, each of which is associated with a platform specific ad tag [embedded executable instructions]." [0076] "A request for a page of SiteXYZ.com that is generated by an impression consumer's web browser is received (301) by the SiteXYZ web server 202. If the requested page includes one or more creative serving opportunities, the web server 202 makes an ad call (302) to the platform by redirecting the page request to the Imp Bus 204. The Imp Bus 204 examines a browser header of the page request to determine if a platform-specific user ID is included therein." Since the platform-specific user ID is known, the Imp Bus is able to track the request as explained in [0078].  See also [0409] for embedded JavaScript [embedded executable instructions].),
wherein the executable code includes a tag configured to automatically execute and provide a notification when the publisher content loads on the electronic device by a browser ([0468] In various embodiments, the client computers include a web browser, client software, or both. The web browser allows the client to request a web page or other downloadable program, applet, or document (e.g., from the server(s)) with a web page request. One example of a web page is a data file that includes computer executable or interpretable information, graphics, sound, text, and/or video, that can be displayed, executed, played, processed, streamed, and/or stored and that can contain links, or pointers, to other web pages. In one embodiment, a user of the client manually requests a web page from the server. Alternatively, the client automatically makes requests with the web browser."  [0082] "The Imp Bus 204 sends [notify] (305) the bid request to each bidder [advertisement sources] 208, 210, 212 within the platform." See also [0045 and [0076].);
said data processor further coupled by the internet to a plurality of advertisement sources (Fig. 3 shows #204 Imp Bus [data processor] connected to #214, 216, 218, 220, and 222 Impression Buyer Members [advertisement sources], [0466] "The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network. Examples of communication networks include a local area network ("LAN") and a wide area network ("WAN"), e.g., the Internet, and include both wired and wireless networks.")
and configured to query for an impression ([0083] "The Imp Bus 204 returns (307) a URL that identifies a location of a creative of the winning bid to the SiteXYZ web server 202. In the depicted example, the SiteXYZ web server 202 returns (308) to the impression consumer's web browser 224 the requested page, which is embedded with an impression tracking mechanism that causes the impression consumer's web browser 224 to first point to the Imp Bus (for use by the Imp Bus in counting the impression as served) and subsequently cause the impression consumer's web browser 224 to retrieve (309, 310) the ad creative to be served from an ad server 226 within the platform or a server of a content delivery network 228.");
a dynamic marketing pricing system including a delivery engine, the delivery engine configured to receive a request and optimization data ([0037] "Impression seller member: An entity that sells impression inventory may provision and deploy a server 104 of the data center 102 to function as a web delivery engine that accepts HTTP(s) requests from web browsers operable by impression consumers. Such a web delivery engine may implement the following features : authentication and authorization request ( e.g., request of username and password), handling of static and dynamic content, content compression support, virtual hosting, large file support, and bandwidth throttling, to name a few." See also [0384].)
and processing real-time operations for the impression from competing advertisers from the plurality of advertisement sources and providing inputs to fill the impression with an advertisement ([0082] "The Imp Bus 204 sends (305) the bid request to each bidder 208, 210, 212 within the platform. The information included in the bid request is used (at least in part) by a bidding engine of each bidder 208, 210, 212 or a decisioning processor of a decisioning subsystem to generate a real-time bid response on behalf of an impression buyer member [competing advertisers] 214, 216, 218, 220, 222 with which the bidder 208, 210, 212 is associated, and return (306) the bid response to the Imp Bus 204.");
a bid collector coupled to the dynamic market pricing system (Fig. 4 #404 Bidder Service Module [bid collector] which is coupled to the dynamic marketing pricing system since it is part of the Imp Bus which is part of the Advertising Platform.), 
the bid collector receiving a plurality of bids from the competing advertisers to fill the impression with their advertisements ([0082] "The Imp Bus 204 sends (305) the bid request to each bidder 208, 210, 212 within the platform. The information included in the bid request is used (at least in part) by a bidding engine of each bidder 208, 210, 212 or a decisioning processor of a decisioning subsystem to generate a real-time bid response on behalf of an impression buyer member [competing advertisers] 214, 216, 218, 220, 222 with which the bidder 208, 210, 212 is associated, and return (306) the bid response to the Imp Bus 204.")  , 
the bid collector sorting the plurality of bids in a predetermined order ([0420] "The auction winner is determined by ranking [sorting in a predetermined order] the net bids [multiple data received from competing advertisers] above.") 
the dynamic marketing pricing system coupled to the data processor and the data processor configured to determine dynamic data for the competing advertisers (Fig. 2 shows the advertising platform [dynamic system] coupled to the Imp Bus [data processor], [0425] "A tremendous amount of information passes through the Imp Bus 204 or transaction management computing subsystem per impression inventory transaction. The Imp Bus 204 may be implemented to log various pieces of information in the data store 230 for each and every impression inventory that is transacted within the platform. Such log data may include information specific to the impression consumer (e.g., demographic, psychographic, and behavioral data); information specific to the impression consumer's web browser ( e.g., browsing history or purchasing history); information specific to the ad tag, creative serving opportunity, or combination thereof; information specific to the creative that was selected to be served; information representative of the impression consumer's response to the creative that was served ( e.g., click-throughs and conversions); information representative of the transactional nature of the platform based auction itself (e.g., identifier for each bidder that responded and what the bidder responded with in terms of creative and price, response time of each bidder, which bidder elected to no bid, and identifier for each third party data provided who contributed data that was used by each bidder to optimize or otherwise generate a bid response); or information related to a third-party data provider that contributed data towards the generation of a bid response.")
and use the dynamic data with advertiser input and publisher static floor data to determine a highest input and clearing data for the highest input ([0083] "The Imp Bus 204 or transaction management computing subsystem identifies a winning bid from amongst the bid responses returned by the bidders [dynamic data with advertiser bids] 208, 210, 212 or decisioning subsystems within a predetermined response time period (e.g., measured in milliseconds). Although in most instances, the "winning bid" is the bid associated with the highest dollar value [highest input data], and the "best price" for a creative serving opportunity is the price that yields the highest revenue for the impression seller member...The Imp Bus 204 returns (307) a URL that identifies a location of a creative [select a particular advertisement] of the winning bid to the SiteXYZ web server 202." [0196] "Referring still to FIG. 7, price floors 714 provide publishers with the capability to set reserve pricing [static floor threshold] in order to manage yield. For instance, through the use of price floors , a publisher can protect its existing yield gained through direct deals or can capture additional yield for high-value impression inventory or impression consumers. CPM reserve pricing (i.e., price floors) can be set unique to inventory attributes, consumer attributes, or demand criteria. [0197] Floor rules are contained in a floor."  See also [0423].);
a statistical collector unit coupled to the memory and the statistical collector unit configured to process statistical data in a plurality of different formats (Fig. 4 # 412 "Logic Processing Module" [statistical collector unit], which is coupled to the memory since it part of the Imp Bus # 204, [0455] "The Logic Processing module [statistical collector unit] 412 includes decisioning software that enables the Imp Bus 204 to process received ad calls, generate and send bid requests, and process returned bid responses to identify an action to be taken ( e.g., send additional bid requests, select a winning bid, and return a redirect to the web delivery engine that originated the ad call), to name a few." [0384] "The Ranker 1105 may run more frequently than the Calibrator 1104, e.g., once an hour- and in some instances the two components run independently of each other. The Stats Updater 1107 reads optimization data, such as impressions, clicks, conversions, and other data [these are each data in different formats], and updates associated statistics for later use in calculating optimized bids. The Updater 1107 may run at any periodicity, e.g., daily, hourly, on demand, or any other suitable frequency."), 
the statistical data including historical data and static floor data for use in determining pricing ([0103] "g. Estimated Winning Bid Price: The price estimated to win the bid, based on predetermined and/or historical criteria (see below). [0142] "historical bids" [0198] "A hard floor represents an  explicit reserve price that determines the lowest price at which a bid can be entered into the auction.");
a context profile generator coupled to the processor and configured to generate a summary of advertiser behavior in relation to a context (Table 1 shows a summary of advertiser behavior since it shows the bidding behavior of bidder 1, 2, 3, and 4.  See also [0223].),
wherein the context represents a context type based on advertiser attributes including an advertiser identification and brand ([0425] "The Imp Bus 204 may be implemented to log [track] various pieces of information in the data store 230 for each and every impression inventory that is transacted within the platform. Such log data may include information specific to...information representative of the transactional nature of the platform based auction itself (e.g., identifier for each bidder [advertiser ID] that responded and what the bidder responded with in terms of creative and price, response time of each bidder, which bidder elected to no bid, and identifier for each third party data provided who contributed data that was used by each bidder to optimize or otherwise generate a bid response); or information related to a third-party data provider that contributed data towards the generation of a bid response." See also [0454] that discusses attributes including brands. [0144] discusses tracking bids [input behavior of competing advertisers] of brands "Diesel" and "Armani" and it is within the context of New York Times.)
and at least one from a group of: publisher attributes including a publisher site and content category, user attributes including a user identification and user geography, system attributes including a browser type, hardware, or operating system and a combination of advertiser, publisher, system, and user attributes ([0417] "the user's geographical information and ID [user attributes] are collected from his cookie", "Geo: US NY 501", "User ID"); and
a selection unit configured to select bidding events that match a given context ([0455] "The Logic Processing module 412 includes decisioning software that enables the Imp Bus 204 to process received ad calls, generate and send bid requests, and process returned bid responses to identify an action to be taken ( e.g., send additional bid requests, select a wim1ing bid, and return a redirect to the web delivery engine that originated the ad call), to name a few.").
Collette looks at contexts.  Collette does not explicitly teach
wherein said given context is associated with a set of statistical features including statistical data on a win-to-loss ratio, percentile metric distributions derived from real-time operations data, 
and metric combinations derived from real-time operations data and input events that match a particular context key.
However, Cao teaches
wherein said given context is associated with a set of statistical features ([0023] "As shown in FIG. 2, in the modeling technique of the present invention, both statistical analysis [statistical features] 21 on the historical data and decision maker's inputs 22 are required to predict the competitor's behavior on bids being requested 23. Throughout this model, fine-grained customer segmentation and product-grouping [given context] is assumed, which should lead to a reasonable bid price range where the eventual winning price (e.g., price quote 24) is expected to settle." [0026] "In the present invention, the value-adjusted Market Price (VAMP) is used as a normalizing factor. Also, the Price Function Value (PFV) index is used to calculate the competitor's value-adjusted List Price. PFV is an output of brand specific competitive analysis [generate different context profiles for competing advertisers].)
including statistical data on a win-to-loss ratio (Fig. 2 #23 "estimating competitor's behavior based on company's win/loss data [win-to-loss ratio]"),
percentile metric distributions derived from real-time operations data ([0008] "It is another object of the present invention to provide a method to use internal historical bidding data to develop a normalizing factor [percentile metrics distributions] which is then used to develop a winning probability estimate." [0018] "Referring now to the drawings, and more particularly to FIG. 1, which shows a distribution of historical bid data relative to competitors, in which the data for the winning bids appears in the left bell-shaped graph 10 and data for the lost bids appears in the right graph 11." Table 1 shows "Market Share %" which is also a percentile metrics distribution. See also [0009] and [0023].), 
and metric combinations derived from real-time operations data and input events that match a particular context key (Fig. 3 shows that it is using a combination of metrics since it shows that it combines the win distribution with the loss distribution and merges the two distributions together to determine competitor's bidding behavior.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how the contexts of Collette are generated by adding wherein said given context is associated with a set of statistical features including statistical data on a win-to-loss ratio, percentile metric distributions derived from real-time operations data, and metric combinations derived from real-time operations data and input events that match a particular context key, as taught by Cao, in order to develop an improved winning probability estimate using historical win and loss bidding data.

Regarding claim 11, Collette teaches
the ad-placement system of claim 10, further comprising an instruction that when executed causes the data processor to: classify the competing advertisers according to their online characteristics ([0317]-[0322] explains the classifying of advertisers into levels according to the online characteristics such as campaign information, creative size, venue, etc.).

Regarding claim 13, Collette teaches
the ad-placement system of claim 10, further comprising an instruction that when executed causes the data processor to: compute variable data for different category levels of input ([0215] "If multiple floors meet the targeting criteria for the highest available priority level, the highest hard floor value is selected and compared to the impression buyer's bid. If the floor price is met by the bid, the bid is entered into the auction. If the selected floor also has a soft floor value, then the associated bid will never be price-reduced below the soft floor price during the auction." A soft floor or a hard floor [variable value computations] is computed based on bids.).

Regarding claim 14, Collette teaches
the ad-placement system of claim 10, further comprising an instruction that when executed causes the data processor to: determine an overall clearing threshold for advertisement placement ([0196] "Referring still to FIG. 7, price floors 714 provide publishers with the capability to set reserve pricing in order to manage yield." [0198] "A hard floor represents an explicit reserve price that determines the lowest price at which a bid can be entered into the auction [this explains overall clearing threshold].").

Regarding claim 15, Collette teaches
the ad-placement server system of claim 10, further comprising an instruction that when executed causes the data processor to: determine publisher revenue amounts ([0420] "The buyer will pay $4.421 (this shows up as $4.421 in reporting as buyer_spend) and the seller will receive $3.990 (this shows up as $3 .990 in reporting as seller_revenue [publisher revenue amount])." See also [0083].).

Regarding claim 16, Collette teaches
the ad-placement system of claim 10, further comprising an instruction that when executed causes the data processor to: compute an effective base threshold based on particular established criteria ([0196] "Referring still to FIG. 7, price floors 714 provide publishers with the capability to set reserve pricing [static floor threshold] in order to manage yield. For instance, through the use of price floors , a publisher can protect its existing yield gained through direct deals or can capture additional yield for high-value impression inventory or impression consumers. CPM reserve pricing[effective base threshold] (i.e., price floors) can be set unique to inventory attributes, consumer attributes, or demand criteria."  See also [0423].).

Regarding claim 17, Collette teaches
the ad-placement system of claim 10, further comprising an instruction that when executed causes the data processor to: create context profiles for the competing advertisers ([0054] "For instance, the platform-based audit may review creatives for features [designate per-advertiser-context profiles] such as having a meaningful and easily discernable brand or product offering; rotating images but not rotating brands or products; and having a brand on a platform-based list of approved brands." [0058] "For instance, inventory may be categorized as Class 1 [designate per-advertiser-context profiles], Class 2, unaudited or Black List. Class 1 inventory has been audited by a platform-based auditor and represents many of the most popular publisher brands on the Internet. Each of the URLs on the Class 1 list has a minimum monthly volume [advertiser distribution information], e.g., 100,000 impressions per month, and is certified to pass global inventory content standards. The Class 1 list is intended to be completely safe for any brand advertiser to purchase." See also [0055] and [0057].); and
track online input behavior of the competing advertisers using one or more context properties ([0425] "The Imp Bus 204 may be implemented to log [track] various pieces of information in the data store 230 for each and every impression inventory that is transacted within the platform. Such log data may include information specific to...information representative of the transactional nature of the platform based auction itself (e.g., identifier for each bidder [advertiser ID] that responded and what the bidder responded with in terms of creative and price, response time of each bidder, which bidder elected to no bid, and identifier for each third party data provided who contributed data that was used by each bidder to optimize or otherwise generate a bid response); or information related to a third-party data provider that contributed data towards the generation of a bid response." See also [0454] that discusses attributes including brands. [0144] discusses tracking bids [input behavior of competing advertisers] of brands "Diesel" and "Armani" and it is within the context of New York Times.).

Regarding claim 18, Collette teaches
the ad-placement system of claim 10, wherein the highest input is determined to be a winning input ([0083] "The Imp Bus 204 or transaction management computing subsystem identifies a winning bid from amongst the bid responses returned by the bidders [dynamic data with advertiser bids] 208, 210, 212 or decisioning subsystems within a predetermined response time period (e.g., measured in milliseconds). Although in most instances, the "winning bid" is the bid associated with the highest dollar value [highest input data], and the "best price" for a creative serving opportunity is the price that yields the highest revenue for the impression seller member.").

Regarding claim 19, Collette teaches
the ad-placement system of claim 10, wherein the dynamic data for each of the competing advertisers is determined by considering historical data of competitor advertisers ([0142] "To mitigate these issues, the Imp Bus 204 can use smarter rules that are better informed by market data to determine what amount to pass on for a winning bid. Instead of passing a value of a winning bid that is equal to the second highest bid or to the second-highest bid plus a fixed (or variable) percentage, the Imp Bus 204 can implement an estimated price reduction mechanism that is determined by observing historical bids and their success or failure in the third-party system.").

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collette (P. G. Pub. No. 2014/0006170), in view of Cao (P. G. Pub. No. 2003/0195832), in further view of Sandholm (P. G. Pub. No. 2003/0225677).

Regarding claim 12, Collette and Cao sort advertiser inputs.  Collette and Cao teach do not explicitly teach 
the ad-placement system of claim 10, wherein the advertiser inputs are sorted in a descending order.
However, Sandholm teaches
wherein the advertiser inputs are sorted in a descending order ([0141] "At a search node, a bid is chosen that maximizes P/ISI~ (to avoid scanning the list of bids repeatedly, the bids are preferably sorted in descending order before the search begins)").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how the advertiser inputs are sorted of Collette and Cao by adding wherein the advertiser inputs are sorted in a descending order, as taught by Sandholm, in order to avoid scanning the bids repeatedly (Sandholm, [0141]).

Claims 1 and 3-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collette (P. G. Pub. No. 2014/0006170), in view of Cao (P. G. Pub. No. 2003/0195832), in further view of Beckham (P. G. Pub. No. 2012/0284137).

Regarding claim 1, Collette teaches
a method comprising: in a computing device, executing an interface by a data processor and memory with executable code configured to cause said data processor to execute the interface to dynamically generate actions over the network to ([0034] "The advertising platform includes servers 104 of the data center 102 that have been provisioned and deployed by data center tenants using application programming interface (APIs) specific to the advertising platform." [0008] "real-time bidding auction [dynamically generate actions]. Fig. 2 shows a network. See also [0457] and [0474].):
track a request from a consumer electronic device transmitted via the network at a publisher's server for content for display within the consumer electronic device via a browser ([0075] "Referring also to FIGS. 2 and 3A-3E, in some examples, an impression seller member hosts a web site ( e.g., "SiteXYZ.com") on a web server ("SiteXYZ web server" [publisher's server] 202). The web site provides a number of creative serving opportunities, each of which is associated with a platform specific ad tag [embedded executable instructions]." [0076] "A request for a page of SiteXYZ.com that is generated by an impression consumer's web browser is received (301) by the SiteXYZ web server 202. If the requested page includes one or more creative serving opportunities, the web server 202 makes an ad call (302) to the platform by redirecting the page request to the Imp Bus 204. The Imp Bus 204 examines a browser header of the page request to determine if a platform-specific user ID is included therein." Since the platform-specific user ID is known, the Imp Bus is able to track the request as explained in [0078].  [0446] "a client computer [consumer electronic device] having a graphical user interface and/or a Web browser through which a user can interact with an implementation of the invention. See also [0409] for embedded JavaScript [embedded executable instructions]. See also [0082].);
provide the content from the publisher's server to the user with embedded executable instructions including a tag configured to automatically execute and provide a notification when the content is loaded on the browser; notify one or more advertisement sources of an impression for filling by an advertiser in a designated slot within the content loaded on the browser ([0468] In various embodiments, the client computers include a web browser, client software, or both. The web browser allows the client to request a web page or other downloadable program, applet, or document (e.g., from the server(s)) with a web page request. One example of a web page is a data file that includes computer executable or interpretable information, graphics, sound, text, and/or video, that can be displayed, executed, played, processed, streamed, and/or stored and that can contain links, or pointers, to other web pages. In one embodiment, a user of the client manually requests a web page from the server. Alternatively, the client automatically makes requests with the web browser."  [0082] "The Imp Bus 204 sends [notify] (305) the bid request to each bidder [advertisement sources] 208, 210, 212 within the platform." See also [0045 and [0076].);
conduct real-time bidding operations relating to the impression for a plurality of competing advertisers to bid to fill the designated slot within the content with impression with an advertisement; receive a plurality of bids from the plurality of competing advertisers to fill the impression with their advertisements ([0082] "The Imp Bus 204 sends (305) the bid request to each bidder 208, 210, 212 within the platform. The information included in the bid request is used (at least in part) by a bidding engine of each bidder 208, 210, 212 or a decisioning processor of a decisioning subsystem to generate a real-time bid response on behalf of an impression buyer member [competing advertisers] 214, 216, 218, 220, 222 with which the bidder 208, 210, 212 is associated, and return (306) the bid response to the Imp Bus 204.")  ;
designate per-advertiser-context profiles for said advertisement sources including advertiser distribution information ([0054] "For instance, the platform-based audit may review creatives for features [designate per-advertiser-context profiles] such as having a meaningful and easily discernable brand or product offering; rotating images but not rotating brands or products; and having a brand on a platform-based list of approved brands." [0058] "For instance, inventory may be categorized as Class 1 [designate per-advertiser-context profiles], Class 2, unaudited or Black List. Class 1 inventory has been audited by a platform-based auditor and represents many of the most popular publisher brands on the Internet. Each of the URLs on the Class 1 list has a minimum monthly volume [advertiser distribution information], e.g., 100,000 impressions per month, and is certified to pass global inventory content standards. The Class 1 list is intended to be completely safe for any brand advertiser to purchase." See also [0055] and [0057].);
track advertiser behavior in a given context, said given context based on advertiser attributes including at least an advertiser identification and brand;
track input behavior of the plurality of competing advertisers using one or more of said per-advertiser-context profiles ([0425] "The Imp Bus 204 may be implemented to log [track] various pieces of information in the data store 230 for each and every impression inventory that is transacted within the platform. Such log data may include information specific to...information representative of the transactional nature of the platform based auction itself (e.g., identifier for each bidder [advertiser ID] that responded and what the bidder responded with in terms of creative and price, response time of each bidder, which bidder elected to no bid, and identifier for each third party data provided who contributed data that was used by each bidder to optimize or otherwise generate a bid response); or information related to a third-party data provider that contributed data towards the generation of a bid response." See also [0454] that discusses attributes including brands. [0144] discusses tracking bids [input behavior of competing advertisers] of brands "Diesel" and "Armani" and it is within the context of New York Times.);
sort through multiple output data received from the plurality of competing advertisers in a predetermined descending order ([0420] "The auction winner is determined by ranking [sorting in a predetermined order] the net bids [multiple data received from competing advertisers] above." and the data is ranked in descending order since the winning bid is determined to be $7.012 and the next bid to be $3.990.); and select a particular advertisement by receiving dynamic data for each of the plurality of competing advertisers and by using the dynamic data with advertiser bids and a publisher's static floor threshold for determining a highest input data and a clearing threshold associated with the highest input data ([0083] "The Imp Bus 204 or transaction management computing subsystem identifies a winning bid from amongst the bid responses returned by the bidders [dynamic data with advertiser bids] 208, 210, 212 or decisioning subsystems within a predetermined response time period (e.g., measured in milliseconds). Although in most instances, the "winning bid" is the bid associated with the highest dollar value [highest input data], and the "best price" for a creative serving opportunity is the price that yields the highest revenue for the impression seller member...The Imp Bus 204 returns (307) a URL that identifies a location of a creative [select a particular advertisement] of the winning bid to the SiteXYZ web server 202." [0196] "Referring still to FIG. 7, price floors 714 provide publishers with the capability to set reserve pricing [static floor threshold] in order to manage yield. For instance, through the use of price floors , a publisher can protect its existing yield gained through direct deals or can capture additional yield for high-value impression inventory or impression consumers. CPM reserve pricing (i.e., price floors) can be set unique to inventory attributes, consumer attributes, or demand criteria."  See also [0423].).
Collette looks at context and context profiles.  Collette does not explicitly teach
generate different context profiles for the plurality of  competing advertisers by selecting all bidding events that match the given context,
wherein each context is also associated with a set of statistical features including statistical data on a win-to-loss ratio, data representative of percentile metrics distributions derived from the real-time market operations, and combination of metrics derived from data from the real-time market operations; by classifying the plurality of competing advertisers according to a plurality of bidding characteristics including a bidding volume and percentage of wins.
However, Cao teaches
generate different context profiles for the plurality of competing advertisers by selecting all bidding events that match the given context (Fig.2 explains that is identifies competitors, looks at bidding history [all bidding events] and calculate historical bidding range for this type of deal [context]   [0023] "As shown in FIG. 2, in the modeling technique of the present invention, both statistical analysis 21 on the historical data and decision maker's inputs 22 are required to predict the competitor's behavior on bids being requested 23. Throughout this model, fine-grained customer segmentation and product-grouping is assumed, which should lead to a reasonable bid price range where the eventual winning price (e.g., price quote 24) is expected to settle." [0026] "In the present invention, the value-adjusted Market Price (VAMP) is used as a normalizing factor. Also, the Price Function Value (PFV) index is used to calculate the competitor's value-adjusted List Price. PFV is an output of brand specific competitive analysis [generate different context profiles for competing advertisers].),
wherein each context is also associated with a set of statistical features including statistical data on a win-to-loss ratio (Fig. 2 #23 "estimating competitor's behavior based on company's win/loss data [win-to-loss ratio]"), 
data representative of percentile metrics distributions derived from the real-time market operations ([0008] "It is another object of the present invention to provide a method to use internal historical bidding data to develop a normalizing factor [data representative of percentile metrics distributions] which is then used to develop a winning probability estimate." [0018] "Referring now to the drawings, and more particularly to FIG. 1, which shows a distribution of historical bid data relative to competitors, in which the data for the winning bids appears in the left bell-shaped graph 10 and data for the lost bids appears in the right graph 11." Table 1 shows "Market Share %" which is also a percentile metrics distribution. See also [0009] and [0023].), and combination of metrics derived from data from the real-time market operations (Fig. 3 shows that it is using a combination of metrics since it shows that it combines the win distribution with the loss distribution and merges the two distributions together to determine competitor's bidding behavior.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how the context profiles of Collette are generated by adding generate different context profiles for the plurality of competing advertisers by selecting all bidding events that match the given context, wherein each context is also associated with a set of statistical features including statistical data on a win-to-loss ratio, data representative of percentile metrics distributions derived from the real-time market operations, and combination of metrics derived from data from the real-time market operations, as taught by Cao, in order to develop an improved winning probability estimate using historical win and loss bidding data.
Collette an Cao do not explicitly teach
by classifying the plurality of competing advertisers according to a plurality of bidding characteristics including a bidding volume and percentage of wins.
However, Beckham teaches
by classifying the plurality of competing advertisers according to a plurality of bidding characteristics including a bidding volume and percentage of wins ([0051] "After accessing the user profile in step 142 or creating a user profile in a step 146, the user ranking logic 136 causes the processor 108 to rank [classifying] the user [competing advertiser] in a step 148….past bids, number of bids placed, number of auctions won [bidding volume and percentage of wins],." See also [0055].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how the advertisers are classified of Collette and Cao by adding by classifying the plurality of competing advertisers according to a plurality of bidding characteristics including a bidding volume and percentage of wins, as taught by Beckham, in order for advertisers to be allowed to participate in different auctions based on their individual ranks (Beckham, [0034]).

Regarding claim 3, Collette teaches
the method of claim 1, wherein the advertiser bids are sorted in a predetermined order ([0420] "Stage 4: Auction Winner Determined 8. The auction winner is determined by ranking [sorted in a predetermined order] the net bids above.").

Regarding claim 4, Collette teaches
the method of claim 1, further comprising: computing, by the data processor, variable value computations for different levels of advertiser bids ([0215] "If multiple floors meet the targeting criteria for the highest available priority level, the highest hard floor value is selected and compared to the impression buyer's bid. If the floor price is met by the bid, the bid is entered into the auction. If the selected floor also has a soft floor value, then the associated bid will never be price-reduced below the soft floor price during the auction." A soft floor or a hard floor [variable value computations] is computed based on bids.).

Regarding claim 5, Collette teaches
the method of claim 1, further comprising: determining, by the data processor, an overall clearing threshold for advertisement placement ([0196] "Referring still to FIG. 7, price floors 714 provide publishers with the capability to set reserve pricing in order to manage yield." [0198] "A hard floor represents an explicit reserve price that determines the lowest price at which a bid can be entered into the auction [this explains overall clearing threshold].").

Regarding claim 6, Collette teaches
the method of claim 1, further comprising: determining, by the data processor, publisher revenue amounts ([0420] "The buyer will pay $4.421 (this shows up as $4.421 in reporting as buyer_spend) and the seller will receive $3.990 (this s shows up as $3 .990 in reporting as seller_revenue [publisher revenue amount])." See also [0083].).

Regarding claim 7, Collette teaches
the method of claim 1, further comprising: computing, by the data processor, an effective base threshold based on particular established criteria ([0143] "The bid price estimate may also be based on a dynamically varying probability threshold value [effective based threshold] dependent on a high success rate criterion [established criteria] such as an estimated clear price (ECP; e.g., a success rate of 70-80%) or a moderate success rate criterion such as an estimated average price (EAP; e.g., a success rate of 40-50%).

Regarding claim 8, Collette teaches
the method of claim 1, wherein the highest input data is determined to be a winning input ([0083] "The Imp Bus 204 or transaction management computing subsystem identifies a winning bid from amongst the bid responses returned by the bidders [dynamic data with advertiser bids] 208, 210, 212 or decisioning subsystems within a predetermined response time period (e.g., measured in milliseconds). Although in most instances, the "winning bid" is the bid associated with the highest dollar value [highest input data], and the "best price" for a creative serving opportunity is the price that yields the highest revenue for the impression seller member.").

Regarding claim 9, Collette teaches
the method of claim 1, wherein the dynamic data for each of the competing advertisers is determined by considering historical data of the competing advertisers ([0142] "To mitigate these issues, the Imp Bus 204 can use smarter rules that are better informed by market data to determine what amount to pass on for a winning bid. Instead of passing a value of a winning bid that is equal to the second highest bid or to the second-highest bid plus a fixed (or variable) percentage, the Imp Bus 204 can implement an estimated price reduction mechanism that is determined by observing historical bids and their success or failure in the third-party system.").

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collette (P. G. Pub. No. 2014/0006170), in view of Cao (P. G. Pub. No. 2003/0195832), in view of Beckham (P. G. Pub. No. 2012/0284137), in further view of Black (P. G. Pub. No. 2011/0270701).

Regarding claim 2, Collette and Cao teach all of the claimed features as discussed above.  Collette and Cao do not explicitly teach
the method of claim 1, wherein a sort action executed via the interface further comprises: classifying, by the data processor, the competing advertisers according to advertiser input characteristics including a high percentage of wins.
However, Beckham teaches
wherein a sort action executed via the interface further comprises: classifying, by the data processor, the competing advertisers according to advertiser input characteristics including a high percentage of wins ([0051] "After accessing the user profile in step 142 or creating a user profile in a step 146, the user ranking logic 136 causes the processor 108 to rank [classifying] the user [competing advertiser] in a step 148….past bids, number of bids placed, number of auctions won [bidding volume and percentage of wins],." [0055] discusses increasing or decreasing the rank based on winning or losing an auction.  So if a user has more wins [high percentage of wins], his rank is higher.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how advertisers are classified of Collette and Cao by adding wherein a sort action executed via the interface further comprises: classifying, by the data processor, the competing advertisers according to advertiser input characteristics including a high percentage of wins, as taught by Beckham, in order to rank advertisers based on skills at winning auctions (Beckham, [0034]).
Collette, Cao, and Beckham do not explicitly teach
classifying the competing advertisers according to advertiser input characteristics including a high or low bidding volume level.
However, Black teaches
classifying the competing advertisers according to advertiser input characteristics including a high or low bidding volume level (Figs. 5 and 6, "[0061] FIGS. 5 and 6 are diagrams illustrating a more complex example of evaluating bidders. Columns 501, 503, and 505 correspond to the bidders involved in the auction, their activity level [bidding volume], and their recency measures, respectively. Bidder C, for example, has an activity level of 17 [high compared to the other bidders], indicating that bidder Chas submitted 17 bids during this auction. Bidder C has a recency measure of 2 [low bid volume], indicating that bidder C has not submitted a bid for approximately 2 seconds at the time this recency measure was generated." See also [0062] and [0037].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how advertisers are classified of Collette, Cao, and Beckham by adding classifying the competing advertisers according to advertiser input characteristics including a high or low bidding volume level, as taught by Black, in order to add or remove advertisers based on their bidding volume level (Black, [0057]).

Response to Argument
The claim objection on claim 8 has been withdrawn due to claim amendments.
The 112(a) rejections on claim 10 have been withdrawn due to claim amendments.
The 112(b) rejection on claim 1 has been withdrawn because claim 1 now recites “a plurality of competing advertisers”.
The 112(b) rejection on claim 10 for reciting “a dynamic system including a delivery engine” has been withdrawn because claim 10 now recites, ““a dynamic marketing pricing system including a delivery engine, the delivery engine configured to”.
The 112(b) rejection on claim 10 for reciting “an input collector coupled to the dynamic system, and receiving a plurality of bids from the competing advertisers to fill the impression with their advertisements” has been withdrawn because claim 10 now recites, “a bid collector coupled to the dynamic market pricing system, the bid collector receiving a plurality of bids from the competing advertisers to fill the impression with their advertisements”.
The 112(b) rejection on claim 10 for reciting “the dynamic system coupled to the data processor and configured to” has been withdrawn since claim 10 now recites, “the dynamic marketing pricing system coupled to the data processor and the data processor configured to.”  
The 112(b) rejection on claim 10 for reciting “a statistical collector unit coupled to the memory and configured to process statistical data in a plurality of different formats” has been withdrawn because claim 10 now recites, “a statistical collector unit coupled to the memory and the statistical collector unit processing statistical data in a plurality of different formats.”  
With regards to the 101 rejection, on pages 12-14, Applicant argues that the claims are not directed to an abstract idea and states, “ The Office Action also asserts that additional elements of the independent claims amount can only be "described as generic computer elements performing generic computing functions." While the claims may involve an abstract idea, they are not directed to an abstract idea as a whole. On the contrary, the pending claims involve numerous concrete steps that are specifically implemented on a computing device and solve a technical problem using a technical solution. The claims do not invoke computer functions merely as a tool nor are they added post-hoc to an allegedly fundamental economic practice or activity for organizing human behavior, but rather the focus of the claims outline methods and systems that are specifically implemented on a computer to improve computer processes. For example, the elements of amended claim 1 solve a technical problem using a technical solution by performing concrete transformative steps to instantly and dynamically fill a designated slot contained in content displayed by a user's browser, with a select advertisement determined from hundreds, thousands, if not millions, of advertisement possibilities that are offered for serving by hundreds, thousands, if not millions of advertisers, after performing multiple processes (in a particular system architecture described) to determine an optimum advertisement. Accordingly, by the amended claims, the method may improve online performance of dynamically placing advertisements in online publisher content - a technical solution in a growing technical and complex ecosystem. For example, these elements of amended claim 1 improve the functioning of the underlying system platform that executes instant serving and display of advertising. Further, the claims recite tracking input behavior of advertisers during this dynamic online operation.” The Examiner respectfully disagrees.  Applicant states that the claims “improve computer processes”.  It is unclear how the computer processes are improved.  There is nothing in the claims that requires hundreds, thousands, or millions of advertisement possibilities and advertisers.  The claims just recite “a plurality of advertisers” which could be interpreted as just 2 advertisers.  It is also unclear how “the method improves online performance of dynamically placing advertisements in online publisher content”.  At most the method may improve the business method of how to select advertisements to fill a slot but it does not “improve online performance”.  There is nothing in the claims or the specification that explains that the online performance is improved or that computer processes are improved.  Therefore, the Examiner is not persuaded.
On pages 14-16, Applicant states, “the claimed invention recites elements that amount to significantly more than an abstract idea… The claimed invention provides a solution to a problem that exists solely in a computing environment. For example, as described above, the amended claims improve the functioning of the underlying computing system by instantaneously and dynamically filling placeholders in online publisher content with select advertising determined by dynamic processes (online bidding). Therefore, the claim elements as a whole are not directed to an abstract idea, but rather integrate an abstract idea into a practical application, which is patent eligible.” The Examiner respectfully disagrees.  Just because the claims recite the word “dynamically”, it does not mean that the claims are not directed to an abstract idea or that the claims are integrated into a practical application.  The claims are just selecting advertisements based on bidding and advertiser data.  Even though the claims certain limitations of the claims are done “dynamically”, that does not prevent the claims to be directed to an abstract idea.  Therefore, the Examiner is not persuaded.
With regards to the 103 rejection, the Applicant just makes statements that Collette, Cao, and Beckham do not teach the amended claim language but does not provide any arguments or reasoning as to why the Collette, Cao, and Beckham do not teach the amended claims.  Therefore, the Examiner is not persuaded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3622